United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.W., Appellant
and
FEDERAL DEPOSIT INSURANCE
CORPORATION, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lonnie Boylan, for the appellant
Office of Solicitor, for the Director

Docket No. 16-0068
Issued: May 4, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 15, 2015 appellant, through her representative, filed a timely appeal from a
September 9, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established disability for the period April 8 through
June 27, 2013 as a result of her November 14, 2012 work injury.
FACTUAL HISTORY
On December 6, 2012 appellant, then a 36-year-old legal technician, filed a traumatic
injury claim (Form CA-1) alleging that on November 14, 2012 she sustained multiple injuries in
a motor vehicle accident while traveling to an authorized training class. She stopped work on
1

5 U.S.C. § 8101 et seq.

November 15, 2012 and returned to work on December 3, 2012. On January 2, 2013 OWCP
accepted the claim for lumbosacral sprain, head contusion, abdominal sprain, bilateral arm
sprain, cervical sprain, and thoracic sprain.
The record reflects that appellant telecommuted, working three hours a day, as of
March 18, 2013.
On April 22, 2013 appellant filed a Form CA-7 claim for compensation for the period
April 8 to June 27, 2013.
In an April 4, 2013 report, Dr. Louis D. Zegarelli, an osteopathic family practitioner,
provided an assessment of chronic mechanical lumbosacral dorsal sprain/pain syndrome,
resolved cervicothoracic sprain, resolved head contusion with post-traumatic cephalgia/
concussion syndrome, resolved abdominal wall contusion, resolved right/left shoulder strain, and
resolved right/led eustachian tube dysfunction associated with head trauma. He noted that the
magnetic resonance imaging (MRI) scans of the lumbar spine did not show significant
abnormality. Dr. Zegarelli related that he had a lengthy discussion with appellant regarding
possible pain generators that could be causing her persistent refractory lumbosacral pain. He
reported that appellant appeared to experience increased frustration over her work situation and
recommended placing her in an off-work status with an estimated four to six weeks return to
regular work activities.
In an April 25, 2013 report, Dr. Zegarelli noted that appellant’s refractory lumbosacral
dysfunction was unchanged and she continued to suffer chronic persistent mechanical
lumbosacral pain/sprain syndrome with multiple undetermined pain generators, including
noxious stimuli and emotional responses. He recommended that appellant be placed into offwork status to minimize stressors, improve her functional capability and direct her attention
solely to her rehabilitation. A consultation with a clinical psychologist to assess psychological
response to her injury was recommended.
In a May 10, 2013 report, Dr. James Stanley, a Board-certified orthopedic surgeon, noted
the history of injury and appellant’s medical course. An impression of resolving cervical strain
with intermittent occipital headaches, resolving lumbar strain, possible facet and/or disc injury in
the thoracic spine with incomplete thoracic spine workup, and lower extremity pain and
subjective weakness on the right side was provided. Dr. Stanley recommended additional MRI
scan studies of the thoracic and lumbar spine and continued her on Dr. Zegarelli’s work
restrictions. In a May 15, 2013 report, he noted that appellant had been off work per
Dr. Zegarelli because the employing establishment would not accommodate her attempts to work
from home by computer and telephone and she was unable to tolerate the pain of the drive to the
office and sitting in her office all day. Dr. Stanley noted the MRI scan showed no obvious disc
injury and provided an impression of status post motor vehicle accident with soft tissue injuries
with resolved cervical sprain and persistent pain likely due to thoracic sprain and facet
syndrome. He noted that appellant was not a surgical candidate but she had definite pain that
needed treatment. Dr. Stanley advised appellant would remain off work pending Dr. Zegarelli’s
instruction.

2

In a May 20, 2013 report, Jessie C. Ingram, Ph.D., a clinical psychologist, noted the
history of injury and OWCP’s accepted conditions. An impression of pain disorder associated
with both psychological factors and chronic medical condition and moderate to severe anxiety
disorder was provided.
In June 3 and 26, 2013 reports, Dr. Ingram discussed the
interdisciplinary chronic pain management program and requested that OWCP authorize such for
appellant.
In May 21 and 31, 2013 reports, Dr. Zegarelli provided an assessment of chronic
mechanical thoracolumbar sacral dorsal sprain/pain syndrome, chronic mechanical thoracic
somatic dysfunction/myositis, chronic mechanical lumbosacral somatic dysfunction/myositis,
and anxiety/depression associated with chronic persistent pain and “work issues.” He indicated
that appellant was off work as her functional capabilities did not meet her employer’s work
requirements and the work environment was significantly stressful to appellant which hampered
her ability to heal.
In a June 4, 2013 report from Dr. Christina Bartis, a Board-certified anesthesiologist,
provided a medical plan for appellant’s pain. Physical therapy reports dated June 7, 8, 18, 19,
21, 27, and 28, 2013 were provided along with a July 8, 2013 operative report for an L4-5
lumbar epidural injection.
On June 13, 2013 Dr. Zegarelli provided an assessment of chronic mechanical
lumbosacral dorsal myofibrositis, thoracic myofibrositis, and thoracolumbar myositis. As
appellant was changing treating physicians, he released her from care, but noted that she should
continue psychosocial therapy and pain management/injection therapy.
In a June 13, 2013 report, Dr. Ed Wolski, a specialist in pain medicine, indicated
appellant was being treated for thoracic sprain, lumbar sprain, muscle spasms, sciatica, lumbar
disc displacement and thoracombular radiculitis. He opined that she was totally disabled from
work from June 7 through August 7, 2013, at which time she would be reevaluated. Dr. Wolski
indicated that she could not accomplish her required job duties, but could work up to two hours a
day from home if telework was available.
In a June 25, 2013 report, Dr. Robert Holladay, IV, a Board-certified orthopedic surgeon
and OWCP referral physician, noted the history of injury, reviewed the medical record and
statement of accepted facts, and presented examination findings. A clinical impression of
cervical and thoracic spine strain/sprain, shoulder strain/sprain, lumbar spine strain/sprain and
contusion to face and scalp were provided. Based upon his clinical examination and review of
the medical records and history, Dr. Holladay opined that appellant was physically capable of
working. He indicated there was no evidence of objective acute structural change as a result of
the November 14, 2012 work injury and at most she sustained contusions and soft tissue
strain/sprain. Dr. Holladay noted that appellant was over six months past the motor vehicle
accident and there were no objectively identifiable conditions which would result in functional
limitations as the result of the mechanism of injury. He opined that appellant was physically
capable of returning to her full job activities effective April 8, 2013 to the present. Dr. Holladay
reported that, while appellant reported a moderate degree of subjective complaints, there were no
objective findings on clinical examination or diagnostic testing that would support those ongoing

3

subjective complaints. Thus, he recommended appellant return to full-time unrestricted work
activities. Dr. Holladay advised there was no need to do work from home by use of a computer.
OWCP informed appellant on June 25, 2013 that the claim had been expanded to include
contusion of the face, scalp, and neck.
On July 1, 2013 an OWCP medical adviser opined that the diagnosis of chronic pain and
anxiety were justified in response to the traumatic episode.
By decision dated July 17, 2013, OWCP denied appellant’s claim for wage-loss
compensation from April 8 through June 27, 2013 as the medical evidence of file was not
sufficient to establish disability for work.
On July 23, 2013 appellant’s counsel requested a telephonic hearing, which was held
before an OWCP hearing representative on December 23, 2013.
The record reflects on December18, 2013, OWCP accepted the additional condition of
chronic pain syndrome and, on March 7, 2014, it accepted the conditions of generalized anxiety
disorder and thoracic or lumbosacral neuritis or radiculitis.
By decision dated March 27, 2014, an OWCP hearing representative affirmed the
July 17, 2013 denial. He found that when the July 17, 2013 decision was rendered, the record
supported that the accepted employment-related conditions had resolved and supported her
ability to return to her full-time regular duties during the period at issue. Determinative weight
was accorded to Dr. Holladay’s second opinion evaluation. The hearing representative, however,
remanded the case for a de novo decision as to whether the subsequently accepted condition of
chronic pain syndrome caused disability from April 8 through June 27, 2013.
On April 22, 2014 OWCP issued an addendum to the statement of accepted facts which
noted that appellant’s claim was upgraded to include the conditions of chronic pain syndrome,
generalized anxiety disorder, and thoracic or lumbosacral neuritis or radiculitis. The second
opinion examiner was asked to respond to the question of whether the accepted employmentrelated condition of chronic pain syndrome caused disability from April 8 to June 27, 2013.2
On May 1, 2014 appellant was advised that the second opinion examination would be
performed by Dr. Marvin E. Van Hal, a Board-certified orthopedic surgeon.
In a June 19, 2014 report, Dr. Van Hal noted the history of injury, appellant’s medical
course, reviewed the record and the statement of accepted facts, and presented examination
findings. He noted that appellant had anxiety, and that anxiety disorder had been accepted as
causally related to the accepted injury. In response to OWCP’s question of whether the accepted
employment-related chronic pain syndrome was present and prevented appellant from
performing regular duties during the period of disability claimed from April 8 to June 27, 2013,
2

In May 2014, under OWCP File No. xxxxxx074, date of injury January 7, 2014, OWCP accepted conditions of
right knee cruciate ligament derangement of medial and lateral meniscus, bilateral knee strain, bilateral plantar
fibromatosis, bilateral wrist sprain, bilateral ankle sprain, and right carpal tunnel. The current case and file number
xxxxxx074 were eventually combined, with the current claim serving as the master claim number.

4

Dr. Van Hal noted that appellant’s doctor took appellant off work due to administrative issues.
Apparently, appellant’s supervisor would not allow her to do telework. She wanted to return to
work in February 2013 and telework for approximately one month. However, the supervisor
gave her such limited hours that appellant could not continue with that regimen. Dr. Van Hal
advised that given the clinical examination and MRI scan results, there was no basis to conclude
that the chronic pain disorder was the issue. Rather, it appeared that it was more the
psychosocial issues at work that would preclude appellant from being able to return to regularduty work. By appellant’s own report, her work was not heavy and she indicated that she wanted
to return to work and was going to utilize the telework situation to facilitate that. Dr. Van Hal
indicated that there appeared to be psychosocial issues and litigation pending which may have a
significant impact in her recovery. Thus, he opined that there was no basis for appellant’s
disability from April 8 through June 27, 2013 related to the motor vehicle accident or the alleged
chronic pain disorder. In a July 7, 2014 addendum, Dr. Van Hal reported on appellant’s June 20,
2014 functional capacity evaluation (FCE) analysis. He opined that appellant was able to do
seven to eight hours of sitting, four hours of walking, standing and reaching above the shoulder.
Dr. Van Hal found no restrictions for operating motor vehicles, unrestricted repetitive use of
hands and wrists, and pushing and pulling restricted to 35 pounds and lifting restricted to 20
pounds.
By decision dated October 30, 2014, OWCP denied appellant’s claim for wage loss due
to disability during the period April 8 through June 27, 2013 and continuing.
On November 4, 2014 an OWCP medical adviser reviewed the medical record and found
that the medical condition of thoracic or lumbosacral neuritis or radiculitis should not be
accepted. He noted that the electromylogram (EMG) did not support the presence or
radiculopathy in the lumbar region and clinical findings of Dr. Holladay and Dr. Van Hal also
did not support the presence of radiculopathy.
On November 10, 2014 appellant’s representative requested a telephonic hearing, which
was held June 18, 2015. He argued that the probative value of Dr. Van Hal’s June 19, 2014
report should be limited as Dr. Van Hal was not advised that appellant had an accepted
occupational disease claim on May 9, 2014 under OWCP File No. xxxxxx074, which was
accepted for both bilateral upper and lower extremity conditions. Appellant’s representative
indicated that OWCP doubled the claim in October 2014, but it was reasonable to assume the
conditions had been present in 2012 and could reasonably be expected to impact the FCE.
Appellant testified that she returned to work in October 2013 and worked until June 2014. She
filed her occupational disease claim in January 2014 and it was accepted in May 2014 and
expanded to include additional conditions October 2014. Appellant indicated that she was
currently in receipt of compensation for disability as a result of approved knee surgery.
In a June 30, 2015 letter, appellant’s representative submitted a follow-up brief outlining
his hearing arguments and questioning whether Dr. Van Hal was a second opinion or referee
examiner. Ongoing treatment records were also received into the record.
By decision dated September 9, 2015, an OWCP hearing representative affirmed
OWCP’s October 30, 2014 decision regarding the denial of the compensation period April 8 to
June 27, 2013. However, as the current claim has been combined with claim number

5

xxxxxx074, she recommended that OWCP consider further medical development of the workrelated conditions that have been allowed under claim number xxxxxx074.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of her claim by the weight of the evidence.4 For each period of disability
claimed, the employee has the burden of establishing that she was disabled for work as a result of
the accepted employment injury.5 Whether a particular injury causes an employee to become
disabled for work, and the duration of that disability, are medical issues that must be proved by a
preponderance of probative and reliable medical opinion evidence.6
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.7 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.8 An employee who has a physical impairment causally related to her federal
employment, but who nonetheless has the capacity to earn the wages she was receiving at the
time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.9 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in her employment, she is entitled to compensation for any loss of wages.
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.10
ANALYSIS
On November 14, 2012 appellant was involved in a motor vehicle accident while in the
performance of duty. She stopped work on November 15, 2012 and returned to work on
3

5 U.S.C. §§ 8101-8193.

4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel A. Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, id; see also David H. Goss, 32 ECAB 24 (1980).

6

See Edward H. Horton, 41 ECAB 301 (1989).

7

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
8

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

9

Merle J. Marceau, 53 ECAB 197 (2001).

10

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

6

December 3, 2012. OWCP accepted the claim for a lumbosacral sprain, head contusion,
abdominal sprain, bilateral arm sprain, cervical sprain, thoracic sprain. It subsequently expanded
the claim to include anxiety condition and chronic pain. Appellant filed a claim for wage-loss
compensation for the period April 8 to June 27, 2013 as a result of her November 14, 2012 work
injury.
While the April 22, 2014 amended statement of accepted facts properly noted that
appellant’s claim was upgraded to include the conditions of chronic pain syndrome, generalized
anxiety disorder and thoracic or lumbosacral neuritis or radiculitis, the only question posed to the
second opinion examiner, Dr. Van Hal, was whether appellant was disabled due to the accepted
employment-related chronic pain syndrome during the period of disability claimed. No mention
was made of the additional accepted conditions of generalized anxiety disorder and thoracic or
lumbosacral neuritis or radiculitis. In his June 19, 2014 report, Dr. Van Hal found that given
appellant’s clinical examination and MRI scan results, there was no basis to conclude that the
chronic pain disorder was the cause of disability during the period in question. Rather, he
advised that it appeared that psychosocial issues at work and pending litigation may have a
significant impact in her recovery. Thus, Dr. Van Hal opined that he was unable to determine
whether appellant was disabled from April 8 through June 27, 2013.
Once OWCP undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.11 Given that a
generalized anxiety disorder condition was accepted, but not addressed by a second opinion
specialist, the Board will remand the case for further development on the emotional aspects of
this claim during the period of disability claimed. After such further development as necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The case is not in posture for decision as to whether appellant’s accepted conditions,
including anxiety disorder, caused disability during the period April 8 through June 27, 2013,
resulting from the November 14, 2012 work injury.

11

See Richard F. Williams, 55 ECAB 343, 346 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 9, 2015 is set aside and remanded for further
proceedings consistent with this opinion.
Issued: May 4, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

